or def rae folg internal_revenue_service dollar_figure uil national_office technical_advice_memorandum t- ed o u district_director taxpayer's name - taxpayer's address taxpayer's identification_number years involved conference legend - i x d n i u o t issue sec_1 is the entity known as x a corporation as that term is construed within internal_revenue_code sec_6621 for purposes of determining the applicable_interest_rate on overpayments for interest computations performed for periods after date the corporate overpayment interest rates in the case of an entity subject_to the unrelated_business_income_tax imposed under sec_511 of the code do the corporate overpayment rates apply to employment_tax refunds when the employment services to which the refunds relate are not performed within the scope of any unrelated_trade_or_business what relevancy does the fact that x files form 990-t have or not have as to the applicability of the corporate overpayment interest rates on refunds of employment or other non-income type taxes if as result of this technical_advice request x is determined to be subject_to the corporate overpayment interest rates what remedies appeal rights are available to x if it does not agree with this conclusion facts x was created by the legislative assembly of the jerritory of ‘z pursuant to the z territorial laws chapier ill x refers to this legislation as its charter chapter ill states that it is an act to incorporate x the title to chapter i states that there shall be established in this territory an institution under the name and style of fx chapter ill sec_4 provides that the government of this x shall be vested in a board_of twelve regents who shail be elected by the legislature section provides that the regents of the x shall constitute a body corporate with the name and style of the ‘regents of the x with the right as such of suing and being sued of contracting and using a common seal the constitution of the state of z perpetuated xas follows all rights immunities franchises and endowments heretofore granted or conferred are hereby perpetuated unto the said x article sec_3 of the current version of the z constitution retains the perpetuation of x x has been and continues to be financially supported by the state during its fiscal years from through for example x received substantial annual appropriations in any given year these appropriations may account for percent of the total fiscal_year revenues relied upon by x to fund its operations in a ruling by a deputy commissioner of internal revenue dated date x was held to be an instrumentality of z as such x was further held to be exempt from federal_income_tax and not subject_to filing income_tax returns _x applied for federal tax exemption under sec_501 of the code in the stated reason for seeking tax exempt status was that the x’s employees desired to avail themselves of the tax treatment provided under sec_403 of the code by virtue of a letter from the service dated date x was recognized as exempt under sec_501 as an instrumentality of the state of z in a letter dated date x was notified that it was classified by the service as an organization that is not a private_foundation as defined in sec_509 but one that is described in sec_509 and sec_170 ii the filing_requirements for x as listed on the irs master_file show that x is not required to file form_990 x is required to file however form 990-t on the face of form 990-t x has identified itself as a corporation x timely filed employment_tax claims for overpaid taxes for the calendar quarters ending date through date each quarter’s refund exceeded dollar_figure in date the irs subsequently allowed these claims in full each calendar quarter's fica tax_refund that was paid to x was accompanied by an irs computed interest payment the irs has identified x as a corporation subject_to the corporate overpayment interest rates for each of the calendar quarters involved in the claim the irs interest calculation therefore employed the reduced interest rate applicable to overpayments of tax by corporations that exceed dollar_figure for any taxable_period this reduced interest rate was applied to x's claims for the interest computations performed for the interest periods beginning after date x has performed its own interest computations on jts refunds and has determined that the irs computation is deficient by approximately dollar_figure million in total _x used the full interest rate on tax overpayments as if ‘x was not subject_to the lower overpayment rates applicable to corporations the fica tax_refund claims did not arise with respect to the activities of the employees of x that are associated with xs unrelated_trade_or_business filed on form 990-t the fica tax_refund claims are related solely and entirely to x's exempt_function activities as stated earlier under the x’s charter a board_of regents all of the members of which-are elected by the legislature governs x the charter aiso provides that the regents shall hold their offices for six years and shall be divided into three classes each class being elected by the legislature at two-year intervals this constitutionally mandated method of election of the _x regents is currently effective on thursday date a joint session of the house of representatives and senate conducted a biennial election for one of the three classes of regents x's charter does not expressly give the legislature the power to remove a regent either with or without cause no information was submitted of any instance in which the legisiature has attempted to remove a regent before the end of his or her term a regent's term is only for six years however and the legislature always has the right not to reelect a regent with whose service it is dissatisfied both the executive and legislative branches of the state government exercise financial controls over x section of the charter requires xto report annually to the legislature on financial and other matters and section requires x to submit to the legislature for approval the salaries paid to x faculty and other officers state law requires x to consult with the chairs of the senate_finance_committee and the house ways_and_means_committee before purchasing iand or purchasing or erecting buildings and state law also requires x to make available to the commissioner of finance all books accounts documents and property that the commissioner desires to inspect state law requires the legislative auditor to perform an annual audit of x on the same basis as other state agencies the commissioner of finance is the head of the state department of finance he is defined as the state's controller and chief accounting and financial officer pursuant to state law the governor appoints the commissioner of finance the term of the commissioner of finance ends at the same time as the term of the governor after the governor appoints the commissioner of finance he or she must submit the name of the nominee to the state senate for confirmation state law requires x to pay salaries to its nonacademic employees that are comparable to the salaries paid to state employees in the classified civil service the employees of x are employees of x itself not of the state of ‘2 however in certain respects employees of xare treated as or similarly to state employees and are accorded the same or similar benefits as those accorded to state employees for purposes of determining collective bargaining units and unionization x is subject_to the state's public employment labor relations act this statute defines the collective bargaining units for employees of the state of z and for employees of x x and the state of z are the only entities in the state for which the bargaining units are defined by statute under the statute each of the state of z and the board_of regents of x employees is defined as a public employer and their employees are defined as public the statute defines bargaining units for state employees and bargaining units for x employees no other bargaining units are permitted with respect to either - state or x employees there is no overlap between these bargaining units that is no x employees are members of the bargaining units which include state employees every employee of x including faculty but excluding managerial and confidential employees is included in one of these bargaining units therefore with respect to most of its employees x like the state of z is a public employer for collective bargaining purposes and has the same legal obligations as the state of z with respect to labor relations furthermore the empioyees of x are public employees in this context and accordingly have the same rights and obligations with respect to labor relations as state employees a large number of employees of x belong to the american federation of state county and municipal employees afscme as do many state employees afscme is a union for public employees with approximately big_number local unions and affiliates in states the district of columbia and puerto rico with respect to heaith care x employees’ bargaining units which are represented by unions bargain with x regarding their health care plans while the non-unionized units generally receive a health care package prepared by x personnel the health care plans which currently cover x employees are almost identical in benefits to those which cover state employees pension benefits for employees of x are non-negotiable and not subject_to collective bargaining generally staff employees eg janitors secretaries lab technicians of x are required to participate in the z state retirement_system the z state retirement_system covers and provides retirement benefits for state employees the definition of state employee for purposes of the z state retirement_system includes these classes of x employees so-called academic employees of x participate in the faculty retirement_system not the state retirement_system these academic employees include both tenure track and non-tenure track employees the non-tenure track employees include pe administrative personnel these academic employees number about one-third of x's total employees in some additional respects the state of z views employees of 'x as if they were employees of the state for example pursuant to an administrative arrangement an_x employee who takes a job working with the state can transfer all of his or her sick leave and vacation time accumulated while employed at x to the state job furthermore the employee will get credit from the state for his or her years_of_service at _x in determining benefit levels thus if the employee had twenty years_of_service at _x he or she would teceive the same benefits in the new state job as a state employee with twenty years_of_service x is subject_to certain rules governing the selection by the state designer selection board_of architects for state building projects x has acknowledged that the board_of regents is a public body whose meetings are subject_to the state's open meeting law it is considered a part of the state for purposes of membership in the workers compensation reinsurance association finally x may be subject_to mandamus proceedings if it refuses to perform any of the duties imposed upon it by law public institutions of higher post-secondary education in zare currently organized into two systems the x system and the tsystem the xsystem comprises the main campus of x and all of the branch campuses of x the t system comprises all of the other state colleges and universities and the community colleges and technical schools it is governed by a separate board_of trustees both the x and the t system as public institutions of higher learning receive substantial support from the state in the form of legislative appropriations in contrast to x private colleges and universities located in the state of zreceive no appropriations from the state legislature generally students who are z residents who attend xpay tuition at lower rates than non-resident students there are only two exceptions to the higher tuition rates charged to non-residents first x has reciprocity agreements with certain neighboring states under which residents of those jurisdictions generally pay tuition at x that is the same as that for z residents second students from certain regional states may qualify for discounted tuition at x through a specific exchange program tuition for eligible students under this program is equal to of the z resident rate as noted above x was created in by the x charter sec_3 of the charter states the object of x shall be to provide the inhabitants of this territory with the means of acquiring a thorough knowledge of the various branches of literature science and the arts furthermore x is the only institution_of_higher_education in z whose existence and purpose are mandated by the state constitution x is generally permitted to exercise the power of eminent_domain in its own name pursuant to the same statutory provisions as apply generally to the state and its pi political subdivisions and without the specific authorization of the legislature or any other state_agency x is authorized by statute to employ peace officers with authority to exercise throughout the state the same powers of arrest possessed by a sheriff police officer or peace officer in connection with investigations related to x personnel or property the campus police force functions in the same manner as do the local county and municipal police forces campus police officers provide proactive patrol crime prevention investigative law enforcement and emergency services the campus police force investigates all crimes that occur on campus from misdemeanors through the most serious crimes campus police officers have authority to investigate crimes and make arrests in some circumstances the campus police force will tun to other agencies for special skills resources or additional staff for example the campus police might call upon the county sheriff's office for forensic assistance in the event of a murder or municipal police officers in the case of a large fire on campus after the campus police have made an arrest the prosecution of the offender is referred to the appropriate county attorney in the case of felonies or city attorney in the case of misdemeanors the same procedure is followed by city and county police forces a significant amount of x police force work is carried on in areas surrounding the x not actually on campus property most of the arrests which x police officers make are of non-students currently the campus police force ha sec_37 sworn officers it is authorized to have a maximum of sworn officers the campus police force has specialized training this is the same specialized training administered by z for all local police departments the police officers employed by the campus police have identical training and credentials with the police officers at other local police forces from time to time the campus police force hires someone from one of the local police forces and vice versa the only differences between the police work on campus and other police work are the relative youth of the students and the fact that much of the police work is carried on inside x buildings while there is currently no formal written reciprocal assistance agreement between the campus police and b or surrounding counties such assistance and cooperation occurs regularly as noted above in addition for example the local city police force holds a meeting every thursday morning to report crime statistics for the city a representative from the campus police force attends this meeting each week and reports the campus crime statistics the campus police are required by federal_law to publish and maintain crime statistics and to disclose the campus security policy the crime statistics must be compiled in accordance with the definitions used in the uniform crime reporting system of the department of justice federal bureau of investigation and the modifications in such definitions as implemented by the hate crime statistics act 7e x is authorized by statute to adopt traffic rules regulations and ordinances applicable to streets and roads located on x property to employ law enforcement officers who may exercise on its property the same powers of arrest for violations of these measures as are possessed by other peace officers and to retain any fines less the cost of prosecution collected in the exercise of this policing authority x applies it own traffic regulation ordinances on all xproperties the provisions of the traffic regulations apply unless they are in conflict with other ordinances adopted by x the campus police have the authority to enforce alt traffic regulations and to make arrests and investigations in connection with violations of those regulations x was held to be a part of the state for purposes of the common-law sovereign immunity from tort liability enjoyed by the state prior to the statutory abrogation of that doctrine in the forgoing statement of facts is based in part on various statements of fact provided by the x and or its authorized representative many of its statements were accompanied by citations of state statute or case law those authorities have been omitted from this recitation of the facts for the sake of brevity law and analysis sec_7701 defines the term corporation for federal_income_tax purposes sec_115 of the code provides essentially that gross_income does not include income derived from the exercise of any essential_governmental_function and accruing to a state or a political_subdivision thereof sec_301_7701-1 of the regulations prescribes the classes of various organizations for federal tax purposes whether an organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law sec_301_7701-2 of the regulations defines the term corporation for federal_income_tax purposes in further detail sec_301_7701-1 of the regulations provides in part that an entity formed under local law is not always recognized as a separate_entity for federal tax purposes for example an organization wholly owned by a state is not recognized as a separate_entity for federal tax purposes if it is an integral part of the state revrul_87_2 1987_2_cb_18 holds that income generated by a state lawyer’s trust fund managed by the supreme court of the state is not subject_to tax under the principle that income earned by a state a political_subdivision of a state or an integral part of a state or political_subdivision of a state is generally not taxable in the absence of specific statutory authorization for taxing such income revrul_60_384 1960_2_cb_172 explains that a wholly owned state or municipal instrumentality which is a separate_entity and which is operated exclusively for purposes described in sec_501 of the code may qualify for exemption from federal_income_tax however revrul_60_384 goes on to explain that where the particular branch or department under whose jurisdiction the activity in question is being conducted is an integral part of a state or municipal government the provisions of sec_501 would not be applicable for example where a public school college university or hospital is an integral part of a local_government it could not meet the requirements for exemption under sec_501 of the code in state of 40_f3d_817 cir the court held that the michigan education trust a precursor to a sec_529 type organization which was a quasi public organization was not subject_to federal_income_tax in that it was an integral part of state government sec_511 of the code imposes a tax as computed in sec_11 on unrelated_business_taxable_income of organizations described in paragraph sec_511 of the code provides in part that the tax imposed under paragraph shall apply in the case of any college or university which is an agency_or_instrumentality of a government or political_subdivision thereof such tax shall also apply in the case of any corporation wholly owned by one or more such colleges or universities a legal standard to be applied- federal tax law is quite clear that whether an organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law reg sec_301_7701-1 by the same token an entity formed under local law is not always recognized as a separate_entity for federal tax purposes if it is an integral part of the state reg sec_301_7701-1 as will be seen in the following discussion these principles cited in the regulations are fundamental principles of our federal tax law of long standing the supplementary information to the regulations cited above td 1997_1_cb_215 emphasizes the point that federal tax law controls the issue of the existence of separate_entity that is a corporation thus it reinforces the plain language of the regulations on this point under the heading of summary of the regulations the text provides that the first step in the classification process is to determine whether there is a separate_entity for federal tax purposes after explaining that certain joint undertakings may constitute separate entities for tax purposes even though they are not considered such for purposes of local law the summary addresses the opposite situation constitute separate entities for federal tax purposes the regulations then referred to a limited_liability_company situation the summary then further states that an organization recognized as a separate_entity for federal tax purposes is either a_trust or a business_entity it states however not all entities formed under local law may nonetheless the point of emphasis from both the regulations and from the preamble to the regulations is that the entity question is determined by federal not state law further reg sec_301_7701-1 addresses the issues in this case directly by providing that an organization wholly owned by the state is not recognized as a separate_entity for federal tax purposes if it is an integral part of the state this subject was addressed directly in state of 40_f3d_817 cir in that case the michigan education trust created by an act of the michigan legislature was an institution that was a public body corporate and politic the education trust was described as a public instrumentality of the state of michigan this trust was apparently a precursor of the type of trust now sanctioned under sec_529 of the code the court opinion went on to state that service has never interpreted the income_tax as applicable to income earned directly by a state a political_subdivision of a state or an integral part of a state as authority the court cited internal revenue general counsel memorandum big_number xiv-1 cum bull where the internal_revenue_service concluded almost years ago that a state or political_subdivision is not a ‘corporation’ for purposes of the internal_revenue_code see also revrul_71_131 cum bull superseding gcm big_number and reaffirming that income derived from the operation of liquor stores by the state of montana is not subject_to federal_income_tax revrul_71_132 cum buil holding that income derived from the operation of liquor stores by the oregon liquor control commission is not subject_to federal ‘income tax and revrul_87_2 c b cum bull holding that a lawyer trust account fund created by a state supreme court as a vehicle for channeling to ‘public purposes’ income earned on client funds held by attorneys in a fiduciary capacity ‘is not subject federal_income_tax since the fund is an integral part of the state other authority on this same point includes revrul_60_384 1960_2_cb_172 in that ruling the service discussed the circumstances when a wholly owned state or municipal instrumentality which is a separate_entity is organized and operated exclusively for purposes described in sec_501 and also the circumstances when it may fail to so qualify the ruling provides one example where an organization would fail to so qualify which is relevant to this case it states for example where a public school college university or hospital is an integral part of a local_government it could not meet the requirements for exemption under sec_501 of the code based on the forgoing x is an integral part of znotwithstanding its status as a public corporation and notwithstanding the fact that it files form 990-t for which it lists its status as a corporation it is also noted that sec_115 of the code is the specific statutory authority dealing with the exclusion for items of income accruing to a state or a political_subdivision thereof before discussing specific application of the integral part test it is our view that lagic dictates that it makes no difference for purposes of our discussion whether the status of a public corporation is not a corporation’ in the language of the holding in the opinion of the state of michigan v united_states supra for purposes of the federal_income_tax or for purposes of the amount of overpayment rate under sec_6621 of the code having said that the next line of inquiry is whether x is to be treated as an integral part of the state of z b integral part- the criteria for determining integral part status on part of a lawyer trust account in rev_rul included the following factors n o p the members of the fund are directly or indirectly appointed or approved by the supreme court of the state the supreme court may remove any member of the fund without cause the fund is required to make quarterly reports to the court the supreme court monitors the activities of the fund by having a judge of the supreme court present at its meetings the background to this ruling contains other factors that may bear on the criteria for testing integral part status the administrative functions of the fund are performed by the supreme court administrator a state employee other state employees also work on the fund activities ultimate control_over the investment and disposition of fund assets rests in the supreme court the fund may be abolished by the supreme court the service has also taken a position that in essence there are two ways in which the organization functions as a component part of the government that is an integral part of the government the first is where the organization is dominated by state officials the second is where the organization is clothed with powers that are governmental in such a manner as to preclude the organization from qualifying as clear counterpart of a sec_501 organization such powers may include police powers regulatory powers the power to tax and perhaps the power of eminent_domain see revrul_74_14 for an example of an organization having regulatory or enforcement powers of such a nature as to preclude it from qualifying as an organization described in sec_501 of the code the issue of regulatory or enforcement powers is admittedly not quite the same issue in a situation like rev_rul when compared to the issues of the subject case in the revrul_74_14 the holding is that organization’s enforcement powers preclude it from being a clear counterpart of an organization described in sec_501 of the code in the subject case the question of enforcement or regulatory powers goes more to the question of whether the existence of such powers are but another factor to establish that the public corporation is but an integral part of state_or_local_government revrul_77_165 1977_1_cb_21 defines the term political_subdivision for purposes of sec_1_103-1 of the regulations the ruling discussed the sovereign powers to tax the power of eminent_domain and the police power in this ruling the university did not have the power to tax did not rise to the level of a police power its power of eminent_domain in specific projects did not represent a substantial right to exercise the power of eminent_domain this ruling is based on criteria that are not quite the same as determining whether an it had a limited power to regulate traffic which loe organization is an integral part of the state nonetheless it demonstrates that certain sovereign powers may be of only limited effect x was created by the legislative assembly of the territory of z under z territorial laws this law is commonly called the x charter the constitution of the state of z perpetuated x x is a body corporate under state law the charter vests control of x in a member board_of regents the members of the board are elected by the legislature vacancies in the board are temporarily filled by the governor of the state the board is required to report annually to the legislature on the state and progress of x the course of study the number of students and professors the amount of expenditures and such other information as they may deem proper the board is also required under state law to submit to the legislature for approval or dissent the salaries of x faculty and other officers while x’s representative has asserted under state law primarily court decisions that x is an agency or institution of the state the important factors for our determination is how x is to be treated for federal_income_tax purposes thus other relevant facts bear on this issue both the executive and legislative branches of state government exercise financial controls over x state law requires x to consult with the chairs of the senate_finance_committee and the house ways_and_means_committee before purchasing land or purchasing or erecting buildings state law requires x to make available to the commissioner of finance all books accounts documents and property that the commissioner wishes to inspect state law requires the legislative auditor to perform an annual audit of x on the same basis as other state agencies it is considered part of the state for purposes of membership in the workers compensation reinsurance association state law requires x to pay salaries to nonacademic employees that are comparable to the salaries paid to state employees in the classified civil service in many other respects the employees of x are treated the same as employees of the state for purposes of collective bargaining for purposes of health care the pension benefits for purposes of job transferability to the state and in other respect the non- academic employees are treated much the same as state employees many of these same factors do not apply to academic employees but as described above the salaries of academic employees are set by the state legislature x receives hundreds of millions of dollars each year in financial support from the state these appropriations represented percent to percent of ‘x's total annual revenues for the period x receives significantly more per student in terms of support than does the second tier college system of the state t students of the state receive preferential treatment in terms of tuition fees x's charter endowed it with the mission of providing higher education to state residents another very significant factor is the extent of police and regulatory powers granted to x as well as the powers of eminent_domain xs campus police force is the equal of city and county police forces they have the same training and powers xx zy ‘12 adopts traffic laws and regulations and enforces these regulations by fines if necessary the broad regulatory and enforcement powers of xin the form of police powers plus the power of eminent_domain constitutes an important factor among a number of factors in deciding this issue x's powers in this regard far exceed those powers described revrul_77_165 it more closely resembles the powers of the organization described in revrul_74_14 what are some of the factors that may work against_x in this determination first it would appear that the state legislature does not have the power or does not exercise the power to remove members of x's board_of regents secondly the academic employees of x are not treated in many respects as the employees of the state z nevertheless the legislature has the very important power of approving the salaries of the academic employees in summary ail the factors when considered together establish without a doubt that x is an integral part of the state based on the authority cited in the preceding material based on the forgoing the federal tax exemption granted to x under sec_501 in was issued in error as an integral part of the state _x is not entitled to an exemption based on the authority cited above c a final consideration- form 990-t and sec_511 x is subject_to the tax on unrelated_business_income imposed by sec_511 and applied to state colleges and universities by sec_511 a b of the code x filed forms 990-t for the fiscal years the years at issue in this case x listed its status as a corporation in filing form 990-t some have argued that sec_6621 established a lower credit interest rate for large corporate overpayments where the organization files form 990-t as a corporation we do not read the law in the same way how one may fill out an income_tax form is not authority for establishing entity relationships for federal tax purposes particularly when a different tax matter than that for which the form is being filed is at issue furthermore federal tax forms are not always designed to capture ail the complex permutations of the federal tax code as is demonstrated by this case both x and the district_director agree that the tax overpayment leading to interest on the refund of taxes under sec_6621 was entirely related to x’s exempt_function and had no connection to unrelated_business_taxable_income thus the filing of form 990-t is irrelevant to the issue of interest on tax overpayment under sec_6621 we do not need to address the issue of whether our answer would be any different if the overpayment was directly related to services within the scope of any unrelated_trade_or_business we determined in the preceding discussion that x is not a corporation by virtue of being an integral part of the state of z accordingly even though it files form 990-t it is not treated for federal tax purposes as a corporation thus it is not subject_to sec_6621 for the lower interest rate for overpayments applied to corporations with overpayments in excess of dollar_figure conclusion x is not treated as a corporation for federal tax purposes in that it constitutes and integral part of the state of z accordingly it is not subject_to the lower interest rate on tax overpayments proscribed by sec_6621 a for corporations in the case of an entity subject_to the unrelated_business_income_tax imposed under sec_511 of the code the corporate overpayment rates do not apply to employment_tax refunds when the employment services to which the refund relate are not performed within the scope of any unrelated_trade_or_business even though the x filed form 990-t it is not treated as a corporation for federal tax purposes and the filing of form 990-t has no relevancy in this particular case there is no need to address issue end
